DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species H in the reply filed on 01/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-4, 7 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 700 (page 14, line 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filippi (US 4,008,937).
As to claim 1, Filippi discloses an enclosure (Fig. 2) for a main pipe having an outer circumference adapted to selectively connect a service pipe to said main pipe or block a leak through said main pipe, comprising: a band (36) adapted to wrap around a portion of said main pipe to selectively block a leak in said main pipe portion or connect a service pipe to said main pipe portion; and a securement device including a handle (38) pivotably connected to one of said band opposite sides (68, Fig. 5); a puller (78) pivotably connected to the other of said band opposite sides (68a, Fig. 5), and a pivotable connection between said handle and said puller whereby said puller pivots relative to said handle and pulls said band opposite sides toward one another when said handle is pivoted against said band (Figs. 1, 2 and 5).
Inasmuch as puller (60G) can be said to be pivotably attached to the opposite side of the band as that of handle (50G), via hook (70aG or 70bG), so too can be said for Filippi’s puller (56), via clasp (82).

As to claim 6, Filippi discloses the main pipe enclosure of claim 1, further comprising a gasket (31 or 32) on the main pipe side of said band to prevent leaking of said main pipe where surrounded by said band.  See Fig. 3.
As to claim 8, Filippi discloses the main pipe enclosure of claim 1, wherein: said main pipe has a central axis, and said handle pivots about said one band opposite side around a first axis parallel to said central axis, said puller pivots about said other band opposite side around a second axis parallel to said central axis, and said pivotable connection between said handle and said puller is pivotable about an axis parallel to said central axis.  Refer to Figs. 1, 2 and 5.

As to claim 10, Filippi discloses the main pipe enclosure of claim 1, wherein said first and second axes define a plane, and said band is secured to said main pipe with said pivotable connection between said plane and said main pipe.  Refer to Figs. 1, 2 and 5.

As to claim 11, Filippi discloses the main pipe enclosure of claim 1, wherein said band opposite sides are pulled toward one another by said puller to tension said band around said main pipe.  Refer to Figs. 1, 2 and 5.

As to claim 12, Filippi discloses the main pipe enclosure of claim 1, wherein said band has an axial dimension and a lateral dimension between opposite sides wrapped around said main pipe portion and said band lateral dimension is less than said main pipe circumference.  Refer to Figs. 1, 2 and 5.
Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).



Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benoit (FR 2726161).
As to claim 1, Benoit discloses an enclosure (1) for a main pipe having an outer circumference adapted to selectively connect a service pipe to said main pipe or block a leak through said main pipe, comprising: a band (6, 7) adapted to wrap around a portion of said main pipe to selectively block a leak in said main pipe portion or connect a service pipe to said main pipe portion; and a securement device (2) including a handle (3) pivotably connected to one of said band opposite sides (Figs. 1-3); a puller (4) pivotably connected to the other of said band opposite sides (Figs. 1-3), and a pivotable connection between said handle and said puller whereby said puller pivots relative to said handle and pulls said band opposite sides toward one another when said handle is pivoted against said band (Figs. 1-3).
Inasmuch as puller (60G) can be said to be pivotably attached to the opposite side of the band as that of handle (50G), via hook (70aG or 70bG), so too can be said for Benoit’s puller (4), via a hook (14).

As to claim 8, Benoit discloses the main pipe enclosure of claim 1, wherein: said main pipe has a central axis, and said handle pivots about said one band opposite side around a first axis parallel to said central axis, said puller pivots about said other band opposite side around a second axis parallel to said central axis, and said pivotable connection between said handle and said puller is pivotable about an axis parallel to said central axis.  Refer to Figs. 1-3.

As to claim 9, Benoit discloses the main pipe enclosure of claim 8, wherein said other band opposite side includes a plurality of hooks (14) defining a plurality of second axes wherein said puller is selectively pivoted at a selected one of said plurality of second axes.  Refer to Figs. 1-3.

As to claim 10, Benoit discloses the main pipe enclosure of claim 1, wherein said first and second axes define a plane, and said band is secured to said main pipe with said pivotable connection between said plane and said main pipe.  Refer to Figs. 1-3.

As to claim 11, Benoit discloses the main pipe enclosure of claim 1, wherein said band opposite sides are pulled toward one another by said puller to tension said band around said main pipe.  Refer to Figs. 1-3.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippi in view of Francis (US 5,170,813).
5, Filippi discloses the main pipe enclosure of claim 1, except that said band includes an integral boss adapted to define a connection to a service line extending laterally from said main pipe.
However, Francis teaches a band clamp for a pipe, the clamp including an integral boss (3) which permits interconnection of fluid conduits without interruption to fluid flow.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Filippi’s band to include an integral boss, as taught by Francis, in order to permit interconnection of a fluid conduit without interrupting any fluid flow.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit in view of Francis (US 5,170,813).
As to claim 5, Benoit discloses the main pipe enclosure of claim 1, except that said band includes an integral boss adapted to define a connection to a service line extending laterally from said main pipe.
However, Francis teaches a band clamp for a pipe, the clamp including an integral boss (3) which permits interconnection of fluid conduits without interruption to fluid flow.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Benoit’s band to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donley (US 4,660,870), Lewis et al (US 2015/0308598), Glaser (GB 180,432), Cottrill et al (US 6,622,347) and Stokesberry (US 1,646,463) each discloses a band clamp similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679